ALLOY, J., concurring specially. I concur in the conclusion that the judgment should be reversed and the cause remanded. I cannot, however, concur with the language therein which implies that the presumption of substantial pecuniary damages could be overcome by evidence which might be introduced on behalf of defendant. We are all in agreement that a presumption of substantial pecuniary loss to the lineal next of kin arises by reason of the relationship alone. In my judgment this presumption may not be destroyed. It is the fact of relationship alone from which the presumption arises (Dodson v. Richter, 34 Ill App2d 22, 180 NE2d 505). I feel that the rule in Illinois is, and should be (when lineal next of kin survives), that the presumption of substantial damages for pecuniary loss when a young child is killed is a viable concept and should be given effect by the courts (Ferraro v. Augustine, 45 Ill App2d 295, 299, 196 NE2d 16). While evidence may operate to reduce the amount of such damage, nevertheless there must remain the right to recover substantial damages in a case such as is before us. Without minimizing the cases which emphasize the presumption of substantial pecuniary loss by reason of the relationship alone, irrespective of the age of the decedent, certainly, in the case of the death of a minor child, this presumption should be a durable one. No one can say that a young child, however ill or handicapped at the moment, would be of no pecuniary value to the next of kin. Developing medical science and the adaptation of individuals of very limited and even nonexistent physical abilities have demonstrated that we cannot, at any point of time, say that a certain individual will have no pecuniary value to his next of kin at any time in the future. To cite a practical example in our present experience, consider the case of the famous Helen Keller who was born both blind and deaf. A pragmatic approach to a problem of that sort would have been that Helen Keller could be nothing but an economic burden the rest of her life. Even communicating with her would seem hopeless. How wrong this would have been has been demonstrated by this remarkable lady’s career. To permit a jury to speculate and conclude on the basis of any evidence presented at a time when the child is very young, that such child would be of no pecuniary value to his parent, is an improper application of the rules relating to the presumption under consideration. This presumption of substantial pecuniary loss arises from the common experience of men, and, to the extent that the courts have presumed such substantial loss to next of kin, it constitutes a durable presumption which cannot be wholly destroyed. It would be impossible to prove affirmatively at this stage that any pecuniary loss would be sustained by the parents. Similarly, it is also impossible to prove that no pecuniary loss would be sustained. The sole effect of evidence which could be offered on behalf of defendant would be to reduce the amount of damages. Such damages, however, cannot be reduced below what the jury as approved by the court would determine to be substantial damages. I believe that these considerations should be guiding principles on a retrial of this cause.